Case: 07-61006   Document: 00511196944    Page: 1   Date Filed: 08/06/2010




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 August 6, 2010

                                  No. 07-61006                   Lyle W. Cayce
                                                                      Clerk

JOSE ANGEL CARACHURI-ROSENDO

                                            Petitioner
v.

ERIC H. HOLDER, JR., U S ATTORNEY GENERAL

                                            Respondent




                        Petition For Review of an Order
               of the United States Board of Immigration Appeals


                ON REMAND FROM THE SUPREME COURT
                      OF THE UNITED STATES

Before JONES, Chief Judge, and KING and ELROD, Circuit Judges.
PER CURIAM:
        The Supreme Court reversed the decision of this court in Carachuri-
Rosendo v. Holder,      No. 09-60, _____ U.S. _____, 130 S. Ct. 2577.         The
consequence of the Court’s action is that this petitioner was not ineligible for
cancellation of removal based on his recidivist state misdemeanor conviction for
drug possession. Because the state did not enhance his conviction based on the
fact of a prior conviction, “he has not been ‘convicted’ under § 1229b(a)(3) of a
‘felony punishable’ as such ‘under the Controlled Substances Act,’ 18 USC
§ 924(c)(2).” Id. at _____ U.S. _____, 130 S. Ct. at 2589. Accordingly, this court
   Case: 07-61006   Document: 00511196944     Page: 2   Date Filed: 08/06/2010

                                 No. 07-61006

must GRANT the petition for review and REMAND to the BIA for further
proceedings to adjudicate the petition for cancellation of removal.
      Petition Granted; Case Remanded.




                                       2